Title: Jonathan Williams, Jr., to the American Commissioners, 6 August 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen.
Passy Augt 6. 1778.
In the Extracts from Mr. Deans Letters to me, which I had the honour to give in to you some time since, I refered to the whole Letters of the following Dates, June 27. July 19. July 28. Augt. 1. Augt. 7 and Nov. 15, all in 1777. I have now the honour to inclose Copies of the whole of these Letters, and shall be happy if they are of any use to you.

I propose to sett off for Nantes tomorrow or next day, unless your Commands should require my longer Stay. I have the Honour to be with the greatest Respect Honourable Gentlemen Your most obedient servant
Jona Williams.
The Hon. The Ministers Plenipotentiary of the United States.
 
Endorsed: rcd the 8th A Lee
Notation: Jonan. Williams to Hon: Comrs. U.S. (6 Augt. 1778.)
